Citation Nr: 1200956	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease status post L4-L5 fusion, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and November 1977 to December 1997.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted additional medical evidence after the last supplemental statement of the case dated in September 2011 along with a waiver of consideration of this evidence by the agency of original jurisdiction (AOJ).  Therefore, referral to the AOJ is not warranted and the Board may proceed with consideration of the claim.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's low back disability is manifested by limitation of motion with pain on motion, thoracolumbar flexion is from 0 to at worst 20 degrees, without ankylosis of the thoracolumbar spine, a separate neurological disability, or incapacitating episodes of 6 weeks or more during any consecutive 12 month period of the claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for degenerative disc disease status post L4-L5 fusion are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VA provided the Veteran with fully compliant VCAA notice in a letter dated October 2006, prior to the decision on appeal.  Furthermore, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA obtained all pertinent private and medical records identified by the Veteran.  All these records have been associated with the claims file.  Also, VA afforded the Veteran medical examinations.  Having determined that the November 2006 VA examination was inadequate, the case was remanded for a new VA examination.  This examination was conducted in February 2011.  The examination is adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Board further observes the 2011 VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

II.  Claims for Increase

The Veteran seeks an evaluation greater than 40 percent for degenerative disc disease status post L4-L5 fusion.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the Veteran is rated at 40 percent under General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a Diagnostic Codes 5235 to 5243 (2011).  Intervertebral disc syndrome will be evaluated under the General Rating Formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 40 percent evaluation is warranted where forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Factual Background

Report of VA examination dated November 2006 reflects a history of back pain and surgery.  The Veteran reported a severe flare-up of back pain in August 2006, treated at a private hospital with prescriptive Lortab, a Medrol dose pack, Methocarbamol, and Tramadol.  He continued to work during this week-long episode of back pain, but walked slower and tried not to do heavy lifting.  It was noted that the Veteran worked for a utility company reading meters and turning on/off water to different facilities.  The Veteran denied any current back pain.  The Veteran reported intermittent use of a cane for his back disability.  Clinical evaluation showed no lumbar tenderness to palpation.  Straight leg raising test was negative, bilaterally.  There were no radicular symptoms.  Muscle strength was 5/5 the lower extremities.  There were trace reflexes in left patellar and bilaterally Achilles.  There was absent right patellar reflex.  Repetitive range of motion testing showed no increased stiffness.  Light touch and pinprick was normal in the lower extremities.  Range of motion testing showed flexion to 40 degrees without pain, and to 60 degrees with pain; extension was to 25 degrees with pain at the end; lateral flexion was 25 degrees, bilaterally, without pain; and rotation was 45 degrees, bilaterally, without pain.  There was no scoliosis, the Veteran was able to walk on tiptoes and heels, and posture and gait were within normal limits.  The diagnosis was degenerative disc disease of the lumbar spine status post anterior lumbar interbody fusion L4-L5 with new radiographic evidence of degenerative disc disease at L3-4.

In March 2007, the Veteran argued that an increased evaluation was warranted because he attended physical therapy at least 3 times a week until pain worsened and he was referred to pain management.  He reported pain at level 5-6 of 10 at all times, severely restricted mobility, major problems standing up, an inability to stand for prolonged periods.  He submitted a statement from his private physician along with recent treatment records.

An undated letter from the Veteran's physician, C.B., M.D., reflects that the Veteran has daily back pain and has had to modify activities to reduce the number of flare-ups.  She stated that the Veteran experiences daily pain associated with prolonged sitting or standing, when brushing his teeth, and when putting on socks.  The physician observed that the Veteran sat very stiffly in a chair, has difficulty standing due to back pain.  She noted "marked decrease in flexion of the trunk, with pain starting at about 20 degrees of forward flexion."  There was left leg radiation.  There was no loss of strength or sensation in the lower extremities.  The physician reported that there were no neurologic findings; an EMG was normal.  Accompanying treatment records dated October 2006 to February 2007 reflect evaluation and treatment of back disorder.  These show that the Veteran had spine pain on motion and that pain was controlled with Lortab and Tramadol.

VA treatment records dated September 2004 through May 2007 reflect that the Veteran was seen in April 2006 for follow up of his medical problems.  It was noted that he denied any chief complaint.  A June 2006 note shows that the Veteran was discharged from physical therapy due to inability "to tolerate any therapy including pendulum exercises for the shoulder."  The Veteran reported that he had adequate pain control 30 Lortabs per month.  A bilateral lower lumbar joint ejection was planned along with conservative measures to include good sleep hygiene, weight loss, and using hot bath for muscle spasm.  The Veteran was to continue with Tramadol and muscle relaxant, and anti-inflammatory medications and Tylenol for pain.

Private medical records dated December 2006 reflects low back and lower extremity pain.  The Veteran's primary complaint was for low back pain.  Objectively, the gait was antalgic.  Range of motion testing shows flexion to 30 degrees; extension to 20 degrees; and bilateral rotation/flexion 50 percent of full.  There was some diminished lumbar lordosis.  The assessment included lumbago with a differential diagnosis for discogenic pain, pain from the posterior column including facet and SI joint; some component of secondary myofascial pain, lower extremity pain related to referred pain versus nerve root irritation.  A note dated February 2007 reflects multiple joint pain complaints, to include low back.  He reported interference with home activities and recreation, but the Veteran was able to perform self-care.  It was noted that the Veteran was retired.  He reported that medications helped with pain and function.  Low back was tender to palpation.  The assessment included lumbar spondylosis.  A June 2007 note reflects that the Veteran sought emergency room treatment for exacerbation of chronic low back pain; the examiner recommended excusing the Veteran from work and, on his return to work, limited lifting.  A July 2007 note reflects low back and neck pain that interferes with work, home activities and recreation, but not self care.  An assessment reflects chronic low back pain, status post L4-5 fusion that is neurovascularly intact, and notes that the Veteran had an exacerbation of his low back pain one week prior for unknown reasons.  The Veteran and his physician discussed work limitations-not to lift more than 50 pounds on his own-but that he should be able to continue with work.

Report of VA examination dated February 2011 reflects review of the claims file and pertinent past medical history.  The Veteran denied doctor prescribed bedrest or incapacitation in the last 12 months.  He reported difficulty taking baths as he is unable to bend down, and difficulty getting dressed.  He reported assistance with dressing by his wife.  He denied impediment to usual occupation-he reported that he could work if he takes his pain medications; he stated that he was a truck driver and utility worker for a power company.  Medications included Hydrocodone and Cyclobenzoprine.  By history, the Veteran had improved pain symptoms after his 1997 back surgery but that he continues to have pain.  His most prominent symptoms was reported to be pain, described as constant and daily with severity of level 9 of 10 (level 10 being the worst).  The Veteran denied stiffness, weakness, lack of endurance, and fatigability.  He reported that "walking around" made the pain worse, but that he could walk one full block without stopping and climb stairs one level.  He denied radiation, or associated bowel/bladder symptoms.  The Veteran did not use a cane at this examination because he reported that he was running late this morning, but he reported that he had been prescribed a cane.  He did not use a back brace.  He denied alleviating factors.

Objectively at the February 2011 examination, the Veteran appeared in no acute distress and had normal posture with the exception of a slightly elevated right shoulder.  He had normal gait-it was not antalgic and he used no assistive devices.  Reflexes were hypoactive (+1) in both the upper and lower extremities.  There was no atrophy or loss of tone.  Strength testing was +4/5 in all extremities.  Sensory exam showed no gross deficits.  Coordination-wise, the Veteran had difficulty walking on toes, and heels and toes.  He could complete 3 squats without assistance.  Range of motion testing yielded findings that did not change after 3 repetitions:  Flexion to 30 degrees; extension to 20 degrees, lateral flexion to 10 degrees; and lateral rotation to 45 degrees.  The examiner stated that range of motion was limited by pain, deconditioning, and effort.  The examiner reported that the Veteran displayed greater range of motion inadvertently during the examination and was able to both dress and undress without assistance.  There was no exaggerated lumbar lordosis or thoracic kyphosis.  The Veteran complained of "excruciating pain" on lumbar area palpation; there was no muscle spasm, or rigidity.  There was no "deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, instability, or pertinent abnormal weight bearing."  There was no loss of function with repetitive use, except as noted.  The examiner stated that loss of use due to flare-ups could not be determined without resort to speculation.  The examiner further stated that his review of the record shows "inconsistency in member description of pain/symptoms and history.  Member symptomatic reaction appears out of proportion to objective findings."

Finally, a report from a private doctor dated in April 2011 notes that the Veteran has a history of intractable low back pain.  He had undergone conservative and injective care, and had done well until he had an exacerbation which required surgery at L 4-5.  Post operatively he had some improvement but with persistent back and lower extremity sciatica with intermittent exacerbations which were refractory to conservative measures.  It was noted that he had persistent and chronic symptoms, but had a reasonable pain control and function.  He had part time work and stayed active at home including exercises.  

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an increased evaluation for degenerative disc disease status post L4-L5 fusion, currently evaluated as 40 percent disabling.  Neither the lay nor the medical evidence of record more nearly reflects unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, or incapacitating episodes having a total duration of at least six weeks during any 12 month period of time during the appeal.  38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5235 to 5243.  In facts, ankylosis-favorable or unfavorable-is not shown by the lay or medical evidence.

The evidence of record shows that the Veteran's low back disability is manifested by limitation of motion with pain on motion; and flexion of the lumbar spine limited to at worst 20 degrees, without ankylosis-favorable or unfavorable-of the thoracolumbar spine, a separate neurological disability, or incapacitating episodes of 6 weeks or more during any consecutive 12 month period of the claim.  The Veteran's manifestations more nearly approximate the criteria for a 40 percent schedular evaluation.

It is noted that a 40 percent schedular disability evaluation is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less, or where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  Here, there is no ankylosis shown in the record, and the Veteran has thoracolumbar spine motion to at worst 20 degrees or less.  Furthermore, the Veteran denied incapacitating episodes on the most recent VA examination in 2011.

The Board acknowledges that VA has a duty to ensure compliance with the terms of a remand and that the 2011 VA examination report did not specifically provide the information requested by the Board's remand as to the point at which pain begins on range of motion testing.  However, the Board finds that there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, there is no prejudice to the Veteran in proceeding with a decision in the absence of the specific information requested by the Board because assuming, without deciding, that pain begins at 0 degrees and continues throughout the range of thoracolumbar motion, this would not warrant an increased evaluation under the applicable schedular criteria.  The Veteran retains significant range of motion on flexion and in all planes of motion; as such, the Board finds that he does not have the functional equivalent of ankylosis of either the thoracolumbar spine or entire spine.  Therefore, the Board finds that remand would serve no useful purpose in the circumstances of this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board notes that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 40 is appropriate for the Veteran's low back disability.  In order to warrant a higher evaluation, there must be the functional equivalent of ankylosis-frozen joint.  According to the United States Court of Appeals for Veterans Claims (Court), pain alone does not constitute functional loss under VA regulations. Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  

Accordingly, the weight of evidence, lay and medical, is against the claim for increase.  The Board has considered whether a staged rating is appropriate in this case.  However, a review of the record shows that the disability has remained essentially the same throughout the appeal period.  Because the evidence shows no distinct period where the disability exhibits symptoms that would warrant a different rating, the Board finds that a uniform disability evaluation is warranted and that there is no basis upon which to stage the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has further considered whether a separate disability evaluation may be awarded under any other provision.  In this regard, the Board finds that a separate compensable evaluation based on scar is not warranted.  The scar found on VA examination is not painful or unstable, deep and measuring 6 square inches (or greater), or superficial and measuring 144 square inches (or greater); and scar does not result in any functional limitations.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7801-7804.

Lastly, the Board has considered whether the Veteran's claim for increase for low back disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased evaluation for degenerative disc disease status post L4-L5 fusion, currently evaluated as 40 percent disabling, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


